J. S52003/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                    v.                    :
                                          :
DARNELL GRIFFIN,                          :         No. 1202 EDA 2015
                                          :
                         Appellant        :


          Appeal from the Judgment of Sentence, November 5, 2012,
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No. CP-51-CR-0009769-2011


BEFORE: FORD ELLIOTT, P.J.E., STABILE AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED AUGUST 03, 2016

        Darnell Griffin appeals nunc pro tunc from the November 5, 2012

aggregate judgment of sentence of life imprisonment imposed after he was

found guilty of second-degree murder, criminal conspiracy, firearms not to

be carried without a license, and possessing an instrument of crime.1       For

the reasons that follow, we conclude that appellant has waived his sole issue

on appeal and affirm the judgment of sentence.

        The trial court accurately summarized the relevant facts of this case in

its Pa.R.A.P. 1925(a) opinion, and we need not reiterate them in full here.

(See trial court opinion, 9/2/15 at 1-3.)      In sum, appellant confessed to




* Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2502, 903, 6106 and 907, respectively.
J. S52003/16


Philadelphia     Police   Detective   Phillip   Nordo   to   shooting   the   victim,

Felix Rodriguez, multiple times during the course of a robbery, resulting in

the victim’s death. (Notes of testimony, 11/5/12 at 8-11, 17-19.)

        On June 26, 2011, appellant was subsequently arrested and charged

with multiple offenses in connection with this incident.          On November 5,

2012, appellant filed a motion to suppress the statement he gave to police

on the grounds that “detectives in this case had insufficient probable cause

to place [appellant] into custody” and violated his Fifth Amendment right

against self-incrimination.    (Id. at 5.)      Following a hearing, the trial court

denied appellant’s suppression motion and conducted a bench trial.                As

noted, appellant was found guilty of the aforementioned offenses and

sentenced to an aggregate term of life imprisonment on November 5, 2012.

Appellant did not file a direct appeal with this court.             Thereafter, on

August 23, 2013, appellant filed a pro se petition pursuant to the Post

Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546 (“PCRA”).              Counsel was

subsequently appointed and filed an amended PCRA petition on appellant’s

behalf on July 3, 2014. On April 20, 2015, appellant’s direct appeal rights

were reinstated nunc pro tunc. This timely appeal followed.2

        On appeal, appellant raises the following issue for our review:

               [Whether] the [trial] court erred by denying the
               motion to suppress [appellant’s] statement upon the
               mere word of the assigned detective and in the
               absence of independent credible evidence of record,

2
    Appellant and the trial court complied with Pa.R.A.P. 1925.


                                         -2-
J. S52003/16


            such as a video recording of [appellant] waiving his
            right against self-incrimination set forth in Article I,
            Section 9 of the Pennsylvania Constitution and the
            5th Amendment to the U[.]S[.] Constitutional [sic],
            where under the circumstances of this particular
            homicide case said statement is the only evidence
            connecting [appellant] to the crimes charged, and
            but for police policy reasons such best evidence
            could readily have been provided to establish that
            [appellant’s] statement was knowingly, intelligently
            and voluntarily given[?]

Appellant’s brief at 4.

      Our standard of review when addressing a challenge to a trial court’s

denial of a suppression motion is well settled.

            [An appellate court’s] standard of review in
            addressing a challenge to the denial of a suppression
            motion is limited to determining whether the
            suppression court’s factual findings are supported by
            the record and whether the legal conclusions drawn
            from those facts are correct.           Because the
            Commonwealth prevailed before the suppression
            court, we may consider only the evidence of the
            Commonwealth and so much of the evidence for the
            defense as remains uncontradicted when read in the
            context of the record as a whole.          Where the
            suppression court’s factual findings are supported by
            the record, [the appellate court is] bound by [those]
            findings and may reverse only if the court's legal
            conclusions are erroneous.

Commonwealth v. Jones, 121 A.3d 524, 526 (Pa.Super. 2015) (citation

omitted; brackets in original), appeal denied,       A.3d      (Pa. 2016).

      We begin by addressing whether appellant has properly preserved his

claim for appellate review. The record reflects that appellant has failed to

cite to the place in the record where this specific issue was presented to the



                                     -3-
J. S52003/16


trial court, and our review does not disclose that it has been preserved for

appellate review. As noted by the trial court, appellant failed to specifically

argue at the November 5, 2012 suppression hearing that his confession was

coerced, or that the trial court should deem it inadmissible on the grounds it

was not recorded.3 Accordingly, appellant may not raise this issue for the

first time on appeal. See Pa.R.A.P. 302(a) (“[i]ssues not raised in the lower

court are waived and cannot be raised for the first time on appeal[]”);

Pa.R.A.P. 2117(c) (requiring citation to place in record where issue has been

preserved). Appellant’s sole issue on appeal, therefore, is waived.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/3/2016




3
  Notably, appellant has also failed to cite to any specific authority indicating
that the absence of a recorded confession will render an otherwise voluntary
confession involuntary. Rather, in Commonwealth v. Harrell, 65 A.3d 420
(Pa.Super. 2013), appeal denied, 627 Pa. 770 (Pa. 2014), a panel of this
court recognized that an accused has no constitutional right to have his
confession recorded. Id. at 428-429.


                                      -4-